IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,380




EX PARTE GEORGY F. MUSHNIKOV, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1038237 IN THE 177TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to three years’ imprisonment. He did not appeal his conviction.
            Applicant contends that his trial counsel rendered ineffective assistance for failing to
investigate and interview witnesses.  
            The trial court has determined that trial counsel was ineffective and that such ineffective
representation prejudiced applicant.  We agree.  We find, therefore, that applicant is entitled to relief
from the judgment of conviction in Case No. 1038237 from the 177th Judicial District Court of
Harris County.  Relief is granted.  The judgment in Cause No. 1038237 in the 177th Judicial District
Court of Harris County is therefore set aside.
 
Delivered: July 30, 2010
Do Not Publish